DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on November 17, 2021, claims 59, 65, 67, and 68 were cancelled and new claims 97-100 were added.  Claims 42, 53, 56, 69, 94, and 96 were amended.  
Claims 42-58, 60-64, 66, and 69-100 are currently pending and under examination, of which claims 1, 69, and 96 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of the claims have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. 

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 60, line 1, replace “claim 59” with “claim 42”.
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-45, 47, 52, 53, 55, 56, 60, 61, 66, 69, 70-72, 74, 79, 80, 82, 83, 86-88, 91-98, and 100 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2010/0326962 A1 to Calla et al. (“Calla”) in view of US Patent Publication No. 2007/0248350 A1 to Baker et al. (“Baker”).
Regarding claim 42, Calla teaches:
A computer-implemented method, comprising: Calla: Paragraph [0012] (“FIG. 5 is a flowchart of a method for operating an automated welder based on stereoscopic images of the welding zone in accordance with certain embodiments of the present technique;”)
generating, with at least one camera, a plurality of images including a first image and a second image, Calla: FIG. 1 and Paragraph [0020] (“The automated welding system 100 also includes at least a first camera 108 and a second camera 110. Both cameras 108 and 110 are directed toward the weld bead 106 on the workpiece 102.”) Calla: FIG. 1 and Paragraph [0021] (“This configuration may provide effective lighting for each camera 108 and 110 to obtain a properly illuminated image of the weld bead 106.”) The image captured from the workpiece by the first camera and the image captured by the second camera reads on “a first image and a second image”.] each of the plurality of images including at least a portion of a working area inside an interior space of a computer numerically controlled machine, Calla: [As previously described.] Calla: Paragraph [0018] (“FIG. 1 is a block diagram of an automated welding system 100 having a stereoscopic vision system configured to adjust welding parameters based on weld bead visualization. Specifically, the automated welding system 100 includes a workpiece 102 and a welder 104.”) Calla: Paragraph [0023] (“Specifically, the controller 118 may be configured to receive images from the cameras 108 and 110, and adjust parameters of the welder 104 and/or the positioning mechanisms 114 and 116 based on the images. For example, the controller 118 may be configured to combine images from cameras 108 and 110 to form a stereoscopic or three-dimensional image of the welding zone 107.”) [The images captured from the workpiece by the cameras 108 and 110 read on “at least a portion of a working area”. The automated welding system including the controller reads on “a computer numerically controlled machine”. The automated welding system 100 including the workpiece 102 (and as shown in FIG. 1) reads on “inside an interior space of a computer numerically controlled machine”. ] 
the computer numerically controlled machine configured to deliver an electromagnetic energy; Calla: Paragraph [0023] (“The controller 118 may then adjust parameters of the welder 104 and/or positioning mechanisms 114 and 116 to compensate for the detected defect or weld bead properties. For example, the controller 118 may adjust welder power output and/or feed rate of material into the weld bead 106.”) Calla: Paragraph [0019] (“As discussed in detail below, radiation emitted from a welding laser may be focused on the workpiece 102, thereby melting the constituent material and forming a weld bead 106.”) [The welder output or welding laser reads on “an electromagnetic energy”.]
generating a third image by at least combining the first image and the second image, …the third image being generated to include at least a first portion of the first image and at least a second portion of the second image; and... Calla: Paragraph [0020] (“A stereoscopic image may be formed by combining two two-dimensional images taken from different perspectives. Specifically, the location of reference points within each two-dimensional image may be compared to compute a depth of each reference point relative to the cameras 108 and 110.”) Calla: Paragraph [0023] (“For example, the controller 118 may be configured to combine images from cameras 108 and 110 to form a stereoscopic or three-dimensional image of the welding zone 107.”) [The stereoscopic image reads on “a third image”.  The combination of the two-dimensional images to form the stereoscopic image reads on “the third image being generated to include at least a first portion of the first image and at least a second portion of the second image”.]
Calla does not expressly teach that “the third image being two-dimensional,” and “the generating the third image comprises stitching at least the first image and the second image, and wherein the third image includes a larger portion of the working area than either of the first image or the second image, and/or wherein the third image comprises an enhancement relative to the first image and the second image, the enhancement formed by increasing brightness and/or isolating a change between the first image and the second image; and generating a user interface displaying the third image”.  However, Baker teaches an automated process to design and construct composite cameras comprising multiple digital imaging devices arranged and configured to meet specific requirements. Baker teaches:
…the third image being two-dimensional, the third image being generated to include at least a first portion of the first image and at least a second portion of the second image, Baker: Paragraph [0034] (“FIG. 5 illustrates a two-dimensional view of a view frustum having an overlap allowance to account for an error tolerance for a device. This overlap allowance may to seamlessly stitch the individual views together into one composite view. Referring back to FIG. 1, at step 140, the plurality of digital imaging devices is organized based on the view frustum of each device. For example, the digital imaging devices may be organized based on the sizes of the fields of view (e.g., from widest to narrowest), the operational ranges (e.g., from longest to shortest), and/or a combination of these or other characteristics of the devices.”) Baker: Paragraph [0037] (“FIG. 10 illustrates an exemplary composite camera comprising three positioned digital imaging devices having view frusta minimally overlapping each other. The computed design may be modified to generate a design of a mechanical fixture for physically mounting the positioned digital imaging devices.”) [As shown in FIG. 10, the composite view of the two-dimensional view reads on “the third image being two-dimensional”.  As shown in FIG. 10, one of the images produced by one of the imaging devices reads on “the first image” and another of the images produced by another of the imaging devices reads on “the second image”.  The overlap allowance of each image included in the composite view reads on “a first portion …and a second portion”.]
wherein the generating the third image comprises stitching at least the first image and the second image, and wherein the third image includes a larger portion of the working area than either of the first image or the second image, and/or wherein the third image comprises an enhancement relative to the first image and the second image, the enhancement formed by increasing brightness and/or isolating a change between the first image and the second image; and Baker: Paragraph [0034] and [0037] [As described above.] [Seamlessly stitching the individual views together into one composite view reads on “the generating the third image comprises stitching at least the first image and the second image”.  The composite view including the imaged produced by the imaging devices (FIG. 10) reads on “wherein the third image includes a larger portion of the working area than either of the first image or the second image”.]
generating a user interface displaying the third image. Baker: Paragraph [0077] (“The computed design results can be displayed on the display device 1240 which is coupled to the processor 1210.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla and Baker before them, for the third image of Calla to be “two-dimensional,” and “the generating the third image comprises stitching at least the first image and the second image, and wherein the third image includes a larger portion of the working area than either of the first image or the second image, … and generating a user interface displaying the third image” as taught in Baker because the references are in the same field of endeavor of image processing by generating multiple images.
One of ordinary skill in the art would have been motivated to do this modification such that a CNC can be configured to perform optional adjustments to minimize a number of devices needed to substantially cover the target volume, to improve the selection process, and/or to meet other objectives. Baker Paragraphs [0048] and [0073]
Regarding claim 43, Calla and Baker teach all the claimed features of claim 42. Calla further teaches:
The computer-implemented method of claim 42, further comprising: 
commanding the computer numerically controlled machine to deliver the electromagnetic energy to a material disposed at least partially within the working area, Calla: Paragraph [0025] (“In certain embodiments, the welding laser 120 is configured to emit [The laser radiation emitted towards the workpiece, which is in the automated welding system 100 reads on “deliver the electromagnetic energy to a material disposed at least partially within the working area”.]
the electromagnetic energy delivered to the material causing one or more changes in the material. Calla: Paragraph [0025] [As described above.] Calla: Paragraph [0027] (“...focus the laser radiation on the workpiece 102 such that sufficient energy is delivered to melt the constituent materials and induce proper fusion.”) [The fusion of the workpiece with the elements reads on “causing one or more changes in the material”.]
Regarding claim 44, Calla and Baker teach all the claimed features of claim 43. Calla further teaches:
The computer-implemented method of claim 43, wherein the delivery of the electromagnetic energy is commanded based at least on the third image. Calla: Paragraph [0038] (“...automatic control of welding parameters (e.g., welder output power and/or welder speed) based on stereoscopic visualization...”) Calla: Paragraph [0018] (“FIG. 1 is a block diagram of an automated welding system 100 having a stereoscopic vision system configured to adjust welding parameters based on weld bead visualization.”) Calla: Paragraph [0050] (“...adjusting welder power output, welder speed and/or filler feed rate based on stereoscopic visualization of the welding zone 107, the controller 118 may provide enhanced weld bead formation,...”) [The adjustment of the output power based on the stereoscopic visualization (“third image”) reads on “the delivery of the electromagnetic energy”.]
Regarding claim 45, Calla and Baker teach all the claimed features of claim 43. Calla further teaches:
The computer-implemented method of claim 43, further comprising: 
receiving one or more user inputs made based on the third image; and Calla: Paragraph [0050] (“In certain embodiments, a desired quantity of filler material may be input into the controller 118. The controller 118 may then adjust the filler feed rate to provide the desired quantity of filler material into the weld bead 106. By adjusting welder power output, welder speed and/or filler feed rate based on stereoscopic visualization of the welding zone 107, the controller 118 may provide enhanced weld bead formation...”)
commanding, based at least on the one or more user inputs, the computer numerically controlled machine to deliver the electromagnetic energy to the material. Calla: Paragraph [0050] [As described above.] [The adjusted power output from the controller of the automated welding system based on the input reads on “commanding, based at least on the one or more user inputs, the computer numerically controlled machine to deliver the electromagnetic energy to the material”.]
Regarding claim 47, Calla and Baker teach all the claimed features of claim 42. Calla further teaches:
The computer-implemented method of claim 42, wherein displaying the third image provides a view of at least a portion of a material disposed at least partially in the working area. Calla: FIG. 3 and Paragraph [0020] (“...obtain a three-dimensional or stereoscopic image of the welding zone 107.”) Calla: Paragraph [0037] (“Therefore, positioning cameras 138 and 140 on the reverse side of the workpiece 102 may enable the controller 118 to compute penetration depth P based on a differential analysis or generation of a stereoscopic or three-[As shown in FIG. 3, stereoscopic image of the welding zone reads on “a view of at least a portion of a material”. The stereoscopic image of the welding zone of the workpiece reads on “disposed at least partially in the working area”.] 
Regarding claim 52, Calla and Baker teach all the claimed features of claim 42. Calla further teaches:
The computer-implemented method of claim 42, wherein the plurality of images are generated by different cameras. Calla: Paragraph [0020] (“Furthermore, while two cameras 108 and 110 are employed in the present embodiment, alternative embodiments may include more cameras, such as 3, 4, 5, 6, 7, 8, 9, 10 or more cameras to observe different perspectives of the welding zone 107.”)
Regarding claim 53, Calla and Baker teach all the claimed features of claim 42. Calla further teaches:
The computer-implemented method of claim 42, wherein the plurality of images are generated by a same camera. Calla: Paragraph [0033] (“While two cameras 108 and 110 are illustrated in the present embodiment, it should be appreciated that one camera may be employed to capture images from two different perspectives to create a stereoscopic image or enable the controller 118 to perform a differential analysis of the images.”)
Regarding claim 55, Calla and Baker teach all the claimed features of claim 53. Calla further teaches:
The computer-implemented method of claim 53, wherein the plurality of images are generated by the camera at a same position within the interior space of the computer numerically controlled machine. Calla: Paragraph [0033] (“...one camera may be employed to capture images from two different perspectives to create a stereoscopic image or enable the two fiber optic cables may extend to lenses positioned proximate to the weld bead 106 at different observation points. These fiber optic cables may be coupled to a multiplexer to provide the camera with images from each observation point.”)
Regarding claim 56, Calla and Baker teach all the claimed features of claim 42. Calla further teaches:
The computer-implemented method of claim 42, wherein the plurality of images are generated without varying parameters of the at least one camera. Calla: Paragraph [0020] (“... alternative embodiments may include...the cameras 108 and 110 may be still cameras configured to provide individual images of the workpiece 102 or video cameras capable of capturing multiple images per second.”) [The cameras arranged to be still is indicative that a position or tilt parameter is not changed, which reads on “without varying parameters of the at least one camera”.]
Regarding claim 60, Calla and Baker teach all the claimed features of claim 59. Calla further teaches:
The computer-implemented method of claim 59, wherein the processing is performed based at least on a distance to a surface of the material. Calla: Paragraph [0020] (“...the location of reference points within each two-dimensional image may be compared to compute a depth of each reference point relative to the cameras 108 and 110.”) Calla: Paragraph [0032] (“For example, as illustrated, the baseline position is the surface of the workpiece 102 facing the cameras 108 and 110.”) [The distance from the camera to the baseline position reads on “at least on a distance to a surface of the material”.]
Regarding claim 61, Calla and Baker teach all the claimed features of claim 42. Calla further teaches:
The computer-implemented method of claim 42, wherein the first image and the second image are combined based at least on a location of the at least one camera. Calla: Paragraph [0020] (“As discussed in detail below, the position of these cameras 108 and 110 may be configured to obtain a three-dimensional or stereoscopic image of the welding zone 107.”)
Regarding claim 66, Calla and Baker teach all the claimed features of claim 64. Calla further teaches:
The computer-implemented method of claim 64, further comprising: 
determining, based at least on the second image, a second height of the material disposed at a second portion of the working area; and Calla: FIG. 4 and Paragraph [0017] (“For example, the controller may be configured to compute a height and/or width of the weld bead... a second set of multiple cameras may be positioned on a reverse side of the workpiece, opposite from the welder. These cameras may also be directed toward the weld bead and configured to output images to the controller. The controller may stereoscopically analyze these images to compute a penetration depth of the weld bead into the workpiece.”) Calla: Paragraph [0037] (“Therefore, positioning cameras 138 and 140 on the reverse side of the workpiece 102 may enable the controller 118 to compute penetration depth P based on a differential analysis or generation of a stereoscopic or three-dimensional image of the welding zone 107. For example, the controller 118 may perform a similar computation to the method described above with regard to computing weld bead height (h).”) [The height calculated using the images produced by the second set of cameras reads on “a second height of the material”.  The reverse side of the material reads on “a second portion of the working area”.]
generating the height map to further include the second height at the second portion of the working area. Calla: FIGS. 2-4 and Paragraph [0032] [As described in claim 64.] [The height determination obtained including the use of the second set of cameras based on a different variation from the first variation reads on “the height map to further include the second height”.]
Regarding independent claim 69, Calla teaches:
A system, comprising: at least one data processor; and Calla: Abstract (“In one embodiment, a system includes a welding controller configured to receive images from multiple observation points directed toward a deposition zone.”) [The controller reads on “at least one data processor”.]
Calla does not expressly teach at least one memory storing instructions, which when executed by the at least one data processor, result in operations.  However, Baker teaches an automated process for generating a computed design of a composite camera comprising multiple digital imaging devices. Baker teaches:
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: Baker: Paragraph [0076] (“The exemplary computing environment includes a processor 1210 coupled to a memory 1220 for processing inputs from a user via a user input interface 1230 (e.g., a mouse, a keyboard, a stylus, etc.).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla and Baker before them, for the system of Calla to include at least one memory as taught in Baker because the references are in the same field of endeavor of image processing by generating multiple images.
Baker Paragraphs [0048] and [0073]
The remaining claimed features of claim 69 are implemented by the method of claim 42 with substantially the same limitations.  Therefore, the rejection and the motivation to combine Calla and Baker as applied to claim 42 above also applies to claim 69.
Regarding claims 70-72, 74, 79, 80, 82, 83, 87-88, 91, and 93, claims 70-72, 74, 79, 80, 82, 83, 87-88, 91, and 93 recite a system that is implementing the computer-implemented method of claims 43-45, 47, 52, 53, 55, 56, 60, 61, and 66 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 43-45, 47, 52, 53, 55, 56, 60, 61, and 66 also apply to claims 70-72, 74, 79, 80, 82, 83, 87-88, 91, and 93.
Regarding claim 86, Calla and Baker teach all the claimed features of claim 69. Calla further teaches:
The system of claim 69, further comprising: processing at least one of the first image, the second image, and the third image, the processing including de-distorting, de-warping, adding, differencing, multiplying, dividing, averaging, rotating, scaling, and/or sharpening the at least one of the first image, the second image, and the third image. Calla: Paragraph [0023] (“For example, the controller 118 may be configured to combine images from cameras 108 and 110 to form a stereoscopic or three-dimensional image of the welding zone 107. Additionally, the controller 118 may be configured to perform a differential analysis on the images from the cameras 108 and 110 to compute geometric properties of the weld bead 106.”) Calla: Paragraph [0037] (“Specifically, the controller 118 may perform a differential analysis of [The combining of the images to form the stereoscopic image reads on “processing at least one of the first image, the second image, and the third image, the processing including...adding, differentiating,...scaling,...the at least one of the first image, the second image, and the third image”.]
Regarding claim 92, Calla and Baker teach all the claimed features of claim 91. Calla further teaches:
The system of claim 91, wherein the first height is determined by one or more of contrast detection, phase detection, stereoscopy, interferometry, time of flight measurement, and a characteristic of a spot formed by a light beam intersecting a surface of the material. Calla: Paragraph [0032] (“Providing feedback control of bead height (h) and/or bead width (w) based on stereoscopic visualization may enhance weld bead formation and substantially reduce or eliminate finishing operations.”)
Regarding claim 94, Calla and Baker teach all the claimed features of claim 69. Calla further teaches:
The system of claim 69, wherein the at least one camera is mounted within the interior space of the computer numerically controlled machine and opposite to the working area. Calla: Paragraphs [0018], [0020], [0021], and [0023] [As described in claim 69.][The automated welding system 100 including the workpiece 102 (and as shown in FIG. 1) reads on “inside an interior space of a computer numerically controlled machine”. ] Calla
Regarding claim 95, Calla and Baker teach all the claimed features of claim 69. Calla further teaches:
The system of claim 69, wherein the at least one camera is not mounted to a head of the computer numerically controlled machine delivering the electromagnetic energy. Calla: Paragraph [0025] (“The welding laser 120 may include various types of lasers configured to apply heat to the workpiece 102, thereby welding the constituent components. For example, the welding laser 120 may include a solid-state or gas laser...the welding laser 120 is configured to emit laser radiation in the infrared spectrum (e.g., wavelengths between approximately 700 nm to 100 microns).”) [The welding laser reads on “a head”. ] Calla: FIG. 2 and Paragraph [0020] (“The automated welding system 100 also includes at least a first camera 108 and a second camera 110. Both cameras 108 and 110 are directed toward the weld bead 106 on the workpiece 102. As discussed in detail below, the position of these cameras 108 and 110 may be configured to obtain a three-dimensional or stereoscopic image of the welding zone 107.”) [As shown in FIG. 2, cameras 108 and 110 are not mounted to the welding laser of the automated welding system 100 which reads on “‘the at least one camera is not mounted to a head of the computer numerically controlled machine”.]
Referring to independent claim 96, Calla teaches:
...
generating, with at least one camera, a plurality of images including a first image and a second image, Calla: FIG. 1 and Paragraph [0020] (“The automated welding system 100 also includes at least a first camera 108 and a second camera 110. Both cameras 108 and 110 are directed toward the weld bead 106 on the workpiece 102.”) Calla: FIG. 1 and Paragraph [0021] (“This configuration may provide effective lighting for each camera 108 and 110 to obtain a The image captured from the workpiece by the first camera and the image captured by the second camera reads on “a first image and a second image”.] each of the plurality of images including at least a portion of a working area inside an interior space of a computer numerically controlled machine, Calla: Paragraphs [0020] and [0021] [As previously described.] Calla: Paragraph [0018] (“FIG. 1 is a block diagram of an automated welding system 100 having a stereoscopic vision system configured to adjust welding parameters based on weld bead visualization. Specifically, the automated welding system 100 includes a workpiece 102 and a welder 104.”) Calla: Paragraph [0023] (“Specifically, the controller 118 may be configured to receive images from the cameras 108 and 110, and adjust parameters of the welder 104 and/or the positioning mechanisms 114 and 116 based on the images. For example, the controller 118 may be configured to combine images from cameras 108 and 110 to form a stereoscopic or three-dimensional image of the welding zone 107.”) [The images captured from the workpiece by the cameras 108 and 110 read on “at least a portion of a working area”. The automated welding system including the controller reads on “a computer numerically controlled machine”. The automated welding system 100 including the workpiece 102 (and as shown in FIG. 1) reads on “inside an interior space of a computer numerically controlled machine”. ] the computer numerically controlled machine configured to deliver an electromagnetic energy; Calla: Paragraph [0023] (“The controller 118 may then adjust parameters of the welder 104 and/or positioning mechanisms 114 and 116 to compensate for the detected defect or weld bead properties. For example, the controller 118 may adjust welder power output and/or feed rate of material into the weld bead 106.”) Calla: Paragraph [0019] (“As discussed in detail below, radiation emitted from a welding [The welder output or welding laser reads on “an electromagnetic energy”.]
generating a third image by at least combining the first image and the second image, …the third image being generated to include at least a first portion of the first image and at least a second portion of the second image; and... Calla: Paragraph [0020] (“A stereoscopic image may be formed by combining two two-dimensional images taken from different perspectives. Specifically, the location of reference points within each two-dimensional image may be compared to compute a depth of each reference point relative to the cameras 108 and 110.”) Calla: Paragraph [0023] (“For example, the controller 118 may be configured to combine images from cameras 108 and 110 to form a stereoscopic or three-dimensional image of the welding zone 107.”) [The stereoscopic image reads on “a third image”.  The combination of the two-dimensional images to form the stereoscopic image reads on “the third image being generated to include at least a first portion of the first image and at least a second portion of the second image”.]
Calla does not expressly teach that “A non-transitory computer readable medium storing instructions, which when executed by at least one data processor”, “the third image being two-dimensional,” and “the generating the third image comprises stitching at least the first image and the second image, and wherein the third image includes a larger portion of the working area than either of the first image or the second image, and/or wherein the third image comprises an enhancement relative to the first image and the second image, the enhancement formed by increasing brightness and/or isolating a change between the first image and the second image; and generating a user interface displaying the third image”.  However, Baker teaches an Baker teaches:
A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:... Baker: Paragraph [0076] (“In general, then, the computing environment with which the techniques can be implemented should be understood to include any circuitry, program, code, routine, object, component, data structure, and so forth, that implements the specified functionality, whether in hardware, software, or a combination thereof. The software and/or hardware would typically reside on or constitute some type of computer-readable media which can store data and logic instructions that are accessible by the computer or the processing logic. Such media might include, without limitation, hard disks, floppy disks, magnetic cassettes, flash memory cards, digital video disks, removable cartridges, random access memories (RAMs), read only memories (ROMs), and/or still other electronic, magnetic and/or optical media known to those skilled in the art or hereafter developed.”)
…the third image being two-dimensional, the third image being generated to include at least a first portion of the first image and at least a second portion of the second image, Baker: Paragraph [0034] (“FIG. 5 illustrates a two-dimensional view of a view frustum having an overlap allowance to account for an error tolerance for a device. This overlap allowance may also be used to incorporate any recommended overlaps between images for later image processing software to seamlessly stitch the individual views together into one composite view. Referring back to FIG. 1, at step 140, the plurality of digital imaging devices is organized based on the view frustum of each device. For example, the digital imaging devices may be organized based on the sizes of the fields of view (e.g., from widest to narrowest), the operational ranges Baker: Paragraph [0037] (“FIG. 10 illustrates an exemplary composite camera comprising three positioned digital imaging devices having view frusta minimally overlapping each other. The computed design may be modified to generate a design of a mechanical fixture for physically mounting the positioned digital imaging devices.”) [As shown in FIG. 10, the composite view of the two-dimensional view reads on “the third image being two-dimensional”.  As shown in FIG. 10, one of the images produced by one of the imaging devices reads on “the first image” and another of the images produced by another of the imaging devices reads on “the second image”.  The overlap allowance of each image included in the composite view reads on “a first portion …and a second portion”.]
wherein the generating the third image comprises stitching at least the first image and the second image, and wherein the third image includes a larger portion of the working area than either of the first image or the second image, and/or wherein the third image comprises an enhancement relative to the first image and the second image, the enhancement formed by increasing brightness and/or isolating a change between the first image and the second image; and Baker: Paragraph [0034] and [0037] [As described above.] [Seamlessly stitching the individual views together into one composite view reads on “the generating the third image comprises stitching at least the first image and the second image”.  The composite view including the imaged produced by the imaging devices (FIG. 10) reads on “wherein the third image includes a larger portion of the working area than either of the first image or the second image”.]
generating a user interface displaying the third image. Baker: Paragraph [0077] (“The computed design results can be displayed on the display device 1240 which is coupled to the processor 1210.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla and Baker before them, for the third image of Calla to be “two-dimensional,” and “the generating the third image comprises stitching at least the first image and the second image, and wherein the third image includes a larger portion of the working area than either of the first image or the second image, … and generating a user interface displaying the third image” as taught in Baker because the references are in the same field of endeavor of image processing by generating multiple images.
One of ordinary skill in the art would have been motivated to do this modification such that a CNC can be configured to perform optional adjustments to minimize a number of devices needed to substantially cover the target volume, to improve the selection process, and/or to meet other objectives. Baker Paragraphs [0048] and [0073]
Regarding claim 97, Calla and Baker teach all the claimed features of claim 42. Baker further teaches: 
The computer-implemented method of claim 42, wherein the first image and the second image overlap as a result of the stitching. Baker: Paragraph [0034] and [0037] [As described in claim 42.] [The images from the three positioned imaging devices having minimal overlap when the images are stitched reads on “the first image and the second image overlap as a result of the stitching”.]
Regarding claim 98, Calla and Baker teach all the claimed features of claim 42. Baker further teaches: 
The computer-implemented method of claim 42, wherein the generating the third image further comprises manipulating the first image and the second image to be positioned for the stitching, and wherein the manipulating comprises one or more of rotating and trimming. Baker: Paragraph [0034] (“FIG. 5 illustrates a two-dimensional view of a view frustum having an overlap allowance to account for an error tolerance for a device. This overlap allowance may also be used to incorporate any recommended overlaps between images for later image processing software to seamlessly stitch the individual views together into one composite view Referring back to FIG. 1, at step 140, the plurality of digital imaging devices is organized based on the view frustum of each device. For example, the digital imaging devices may be organized based on the sizes of the fields of view (e.g., from widest to narrowest), the operational ranges (e.g., from longest to shortest), and/or a combination of these or other characteristics of the devices.”) Baker: Paragraph [0060] (“…adjustments can be made by rotating the view frustum about the next target point to maintain coverage of the next target point.”) Baker: Paragraph [0043] (“…one exemplary implementation for capturing the target volume (with at least the target resolution) is to position the view frusta of various digital imaging devices so that the view frusta minimally overlap each other, yet in combination substantially cover the entire target volume. The target resolution is met so long as the target volume falls within the selected (and positioned) digital imaging device’s operational ranges.”) [The organizing, rotating, or the positioning based on the overlap allowance reads on “rotating or trimming”.]
Regarding claim 100, Calla and Baker teach all the claimed features of claim 42. Baker further teaches:
The computer-implemented method of claim 42, wherein the third image comprises the enhancement, wherein the enhancement is formed by isolating the change between the first image and the second image, and wherein the change comprises an object in a different position and/or a change in lighting between the first image and the second image. Baker: Paragraph [0034] (“FIG. 5 illustrates a two-dimensional view of a view frustum having an overlap allowance to account for an error tolerance for a device. This overlap allowance may also be used to incorporate any recommended overlaps between images for later image processing software to seamlessly stitch the individual views together into one composite view Referring back to FIG. 1, at step 140, the plurality of digital imaging devices is organized based on the view frustum of each device. For example, the digital imaging devices may be organized based on the sizes of the fields of view (e.g., from widest to narrowest), the operational ranges (e.g., from longest to shortest), and/or a combination of these or other characteristics of the devices.”) Baker: Paragraph [0060] (“…adjustments can be made by rotating the view frustum about the next target point to maintain coverage of the next target point.”) Baker: Paragraph [0043] (“…one exemplary implementation for capturing the target volume (with at least the target resolution) is to position the view frusta of various digital imaging devices so that the view frusta minimally overlap each other, yet in combination substantially cover the entire target volume. The target resolution is met so long as the target volume falls within the selected (and positioned) digital imaging device’s operational ranges.”) [The organizing, rotating, or the positioning based on the overlap allowance reads on “the change comprises an object in a different position”.]

Claims 46, 63, 73, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Calla and Baker and further in view of in view of US Patent Publication No. 2005/0021523 A1 to Legge et al. (“Legge”).
Regarding claim 46, Calla and Baker teach all the claimed features of claim 45. Calla and Baker do not expressly teach, “the one or more user inputs indicate at least one location in the working area to deliver the electromagnetic energy”. However, Legge teaches:
The computer-implemented method of claim 45, wherein the one or more user inputs indicate at least one location in the working area to deliver the electromagnetic energy. Legge: Paragraph [0046] (“A keyboard 15 provides an operator the capability to enter or edit machine control data. A keyboard 15 provides an operator the capability to enter or edit machine control data.”) Legge: Paragraph [0055] (“It is well known that laser machine tools such as laser machine tool 1 can etch lines, numbers, letters or shapes into the surface of a workpiece. In one mode of practicing the present invention the laser machine tool 1 etches target images into the surface of the workpiece that are measured by the image sensor 80 before and after the worktable is indexed.”) Legge: Paragraph [0062] (“The image sensor 80 requires some initial setup before it can be used. Such setup only has to be done one time but can be checked periodically or optionally redone. A standoff distance 116, 2 millimeters for example, is selected as a standard value for use with the image sensor. The nozzle 52 is positioned over a target 119 and the Z-axis is lowered under automatic control until the nozzle 52 reaches the commanded standoff distance 116.”) [Based on the operator entry of machine control data of the target image to be etched using laser on the workpiece reads on “the one or more user inputs indicate at least one location in the working area to deliver the electromagnetic energy”.]
Calla, Baker, and Legge before them, for one or more user inputs to indicate at least one location in the working area to deliver the electromagnetic energy as taught in Legge because the references are in the same field of endeavor of laser processing.
One of ordinary skill in the art would have been motivated to do the combination such an operator is able to edit machine control data including a location to be etched on the workpiece and, thus, participating in the control of the CNC machine. Legge Paragraphs [0045]-[0047]
Regarding claim 63, Calla and Baker teach all the claimed features of claim 42. Calla and Baker do not expressly teach “each of the first image, the second image, and/or the third image include at least half of the working area”.  However, Legge teaches a computer controlled laser machine tool. Legge teaches:
The computer-implemented method of claim 42, wherein each of the first image, the second image, and/or the third image include at least half of the working area. Legge: Abstract (“The machine tool is adapted with an image sensor, a form of a digital camera, to measure the position of targets etched in or affixed to the surface of the workpiece.”) Legge: Paragraph [0048] (“FIG. 4 is an enlarged view of the working area of the laser machine tool 1 of FIG. 1.”) Legge: Paragraph [0061] (“FIG. 11B is an illustration of an etched target image 111 as seen by the image sensor 80.”) [As illustrated in FIG. 4, the working area with the workpiece captured by the image sensor 80 includes “at least half of the working area”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, and Legge Calla to include at least half of the working area as taught in Legge because the references are in the same field of endeavor of laser processing.
One of ordinary skill in the art would have been motivated to do this modification such that a CNC, as is well known, is enabled to control the movement and functioning of the machine tool in performing its machining functions based on the image being displayed on the operator station. As an element of accomplishing that control, the CNC would maintain information of the workhead guidance system. Legge Paragraph [0045]
Regarding claims 73 and 90, claims 73 and 93 recite a system that is implementing the computer-implemented method of claims 46 and 63 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 46 and 63 also apply to claims 73 and 90.

Claims 48, 54, 75, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Calla and Baker and further in view of US Patent Publication No. 2020/0039002 A1 to Sercel et al. (“Sercel”).
Regarding claim 48, Calla and Baker teach all the claimed features of claim 42. Calla further teaches:
The computer-implemented method of claim 42, 
wherein the computer numerically controlled machine includes a head configured to deliver the electromagnetic energy, and... Calla: Paragraph [0025] (“The welding laser 120 may include various types of lasers configured to apply heat to the workpiece 102, thereby welding the constituent components. For example, the welding laser 120 may include a solid-state or gas laser...the welding laser 120 is configured to emit laser radiation in the infrared [The welding laser reads on “a head”.]
Calla and Baker do not expressly teach that the entire area of the working area thereof in the interior space of the computer numerically controlled machine “in which the head moves about to deliver the electromagnetic energy”. Sercel is directed to vision correction and tracking systems may be used in laser machining systems and methods to improve the accuracy of the machining. Sercel teaches:
wherein the working area comprises an entire area in the interior space of the computer numerically controlled machine in which the head moves about to deliver the electromagnetic energy. Sercel: Paragraph [0033] (“The laser machining system 100 may further include air filtration systems and outgassing systems to filter and recycle air within the enclosure. An enclosure (not shown) may be located around the laser machining system 100 and air filtration systems (not shown) may be located on the enclosure.”) Sercel: Paragraph [0024] (“The laser machining system 100 may include a part handling system 110 for supporting a part or workpiece 101 and one or more laser scanning stages 120 supporting one or more optical heads (not shown) that direct one or more laser beams at the workpiece 101.”) Sercel: Paragraph [0044] (“Referring to FIG. 6, vision correction and/or workpiece tracking may be used in a laser machining system 600 that includes a moving optical head 610 forming multiple scribe lines on a workpiece 601. The moving optical head 610 may include a beam delivery system 612 that splits a laser beam 606 from a laser source 602 into multiple beamlets 616a-616d and images the beamlets 616a-616d onto a workpiece 601.”) [The enclosure of the laser machining system reads on “an entire area in the interior space of the computer numerically controlled machine” and the movable head delivering a laser beam reads on “the head moves about to deliver the electromagnetic energy”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, and Sercel before them, for an entire area in the interior space of the computer numerically controlled machine in which the head moves about to deliver the electromagnetic energy as taught in Sercel because the references are in the same field of endeavor of laser processing.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a higher throughput and to make the beam less sensitive to angular pointing instability and to improve accuracy. Sercel Paragraph [0031]
Regarding claim 54, Calla and Baker teach all the claimed features of claim 53. Calla further teaches:
The computer-implemented method of claim 53, 
wherein the plurality of images are generated by the camera at different positions within the interior space of the computer numerically controlled machine, and Calla: Paragraphs [0018], [0020], [0021], and [0023] [As described in claim 42.] Calla: Paragraph [0033] [As described in claim 53.] [The automated welding system 100 including the workpiece 102 (and as shown in FIG. 1) reads on “inside an interior space of a computer numerically controlled machine”.  The one camera capturing images from two different perspectives reads on “at different positions”.]
Calla and Baker do not expressly teach that “the camera is moved from one position within the interior space of the computer numerically controlled machine to another position within the interior space of the computer numerically controlled machine in order to generate the Sercel is directed to vision correction and tracking systems may be used in laser machining systems and methods to improve the accuracy of the machining. Sercel teaches:
wherein the camera is moved from one position within the interior space of the computer numerically controlled machine to another position within the interior space of the computer numerically controlled machine in order to generate the second image subsequent to generating the first image. Sercel: Paragraph [0034] (“One or more ... inspection cameras may be mounted on the debris control motion stage 134 or another motion stage that moves with the laser scanning stage 120.”) Sercel: Paragraph [0023] (“Referring to FIGS. 1-3, one embodiment of a laser machining system 100 is shown and described, which may include a multiple beamlet laser beam delivery system.”) Sercel: Paragraph [0053] (“At least one scanning camera 650 may be mounted for movement with the optical head 610 for viewing the processing area and/or scribe lines as the optical head 610 is scanning. The scanning camera 650 may be mounted to the optical head 610 or to a scanning stage that moves the optical head 610.”) [The laser machining system reads on “the computer numerically controlled machine”, which includes the cameras in the optical head 610 as shown in FIG. 6 reads on “the interior space”.  The movement of one inspection camera or the scanning camera to obtain different views as the head moves from one position to another reads on “the camera is moved from one position ... to another position within the interior space of the computer numerically controlled machine in order to generate the second image subsequent to generating the first image”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, and Sercel before them, to move one camera from one position to another position within the interior space Sercel because the references are in the same field of endeavor of laser processing.
One of ordinary skill in the art would have been motivated to include in the interior space of Calla to be able to view or monitor the processing area as lines are being formed on the workpiece. Sercel Paragraph [0054]
Regarding claims 75 and 81, claims 75 and 81 recite a system that is implementing the computer-implemented method of claims 48 and 54 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 48 and 54 above also apply to claims 75 and 81, respectively.

Claims 49, 50, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Calla and Baker and further in view of US Patent Publication No. 2017/0203390 A1 to Kato (“Kato”).
Regarding claim 49, Calla and Baker teach all the claimed features of claim 42. Calla and Baker do not expressly teach, “the computer numerically controlled machine includes an interlock configured to prevent an emission of the electromagnetic energy when detecting that an openable barrier of the computer numerically controlled machine is not in a closed position”. Kato is directed to a laser machining device and a method of controlling laser machining with the laser machining device. Kato teaches:
The computer-implemented method of claim 42, wherein the computer numerically controlled machine includes an interlock configured to prevent an emission of the electromagnetic energy when detecting that an openable barrier of the computer numerically controlled machine is not in a closed position. Kato: Abstract (“In a laser machining device, a laser emitter is inhibited from emitting a laser beam in a stop state, and can emit the laser beam in a machining state. A controller is configured to perform: in response to detecting opening of a door of a machining chamber, bringing the laser emitter into the stop state...”) Kato: Paragraph [0045] (“The upper plate part 35A of the main box unit 35 has a front end portion provided with door switches 39A and 39B detecting opening and closing of corresponding door 36... Each of the door switches 39A and 39B is configured of mechanical switch and adapted to output, to the laser controller 5, an OFF signal when the corresponding door 36 is closed, and an ON signal when the corresponding door 36 is open.”) Kato: Paragraph [0065] (“...the CPU 61 performs a determination process for determining whether to receive the ON signal from at least one of the door switches 39A and 39B, i.e., whether at least one of the doors 36 of the machining chamber 4 is open.”) Kato: Paragraph [0069] (“That is, the CPU 61 urgently stops the irradiation of the pump light by setting the pumping drive current supplied to the semiconductor pumping laser 41 to turn OFF, thereby setting the laser oscillator 21 not to emit the laser beam L.”) [The door switches read on “an interlock”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, and Kato before them, to include an interlock configured to prevent an emission of the electromagnetic energy when detecting that an openable barrier of the computer numerically controlled machine is not in a closed position as taught in Kato because the references are in the same field of endeavor of laser processing.
One of ordinary skill in the art would have been motivated to do this modification in order to reduce time required for machining by automatically releasing an urgent stop state when Kato Paragraphs [0007] and [0081]
Regarding claim 50, Calla, Baker, and Kato teach all the claimed features of claim 49. Calla further teaches:
The computer-implemented method of claim 49, wherein the plurality of images are generated with the at least one camera Calla: Paragraph [0012] (“FIG. 5 is a flowchart of a method for operating an automated welder based on stereoscopic images of the welding zone...”) Calla: Paragraph [0017] (“These cameras may also be directed toward the weld bead and configured to output images to the controller. The controller may stereoscopically analyze these images ... the controller may adjust welder output power, speed of the welder relative to the workpiece and/or feed rate of material into the welding zone.”) 
Calla and Baker do not expressly teach that the images are generated “while the interlock is not preventing the emission of electromagnetic energy”.  However, Kato teaches:
...while the interlock is not preventing the emission of electromagnetic energy. Kato: Paragraph [0078] (“a state where the marking machining can be resumed if the machining flag is set to OFF when it is detected that both the doors 36 are closed.”)
The motivation to combine Calla, Baker, and Kato as submitted in claim 49 is incorporated herein.
Regarding claims 76 and 77, claims 76 and 77 recite a system that is implementing the computer-implemented method of claims 49 and 50 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 48 and 54 above also apply to claims 76 and 77, respectively.

Claims 51 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Calla and Baker in view of US Patent Publication No. 2017/0203390 A1 to Kato (“Kato”), and further in view of US Patent Publication No. 2020/0039002 A1 to Sercel et al. (“Sercel”).
Regarding claim 51, Calla and Baker teach all the claimed features of claim 42. Calla and Baker do not expressly teach, “wherein the interior space is defined by a housing, wherein the housing contains the at least one camera and a head configured to deliver the electromagnetic energy, and wherein at least a portion of the housing comprises a protective material configured to attenuate a transmission of electromagnetic energy to an exterior of the computer numerically controlled machine”. Kato is directed to a laser machining device and a method of controlling laser machining with the laser machining device. Kato teaches:
The computer-implemented method of claim 42, 
wherein the interior space is defined by a housing, wherein the housing contains ... a head configured to deliver the electromagnetic energy, and Kato: Paragraph [0042] (“As illustrated in FIG. 2, the machining chamber 4 includes a box-shaped main box unit 35, a pair of doors 36, and a machining base (not shown). An opening is formed in a front portion of the main box unit 35, and the doors 36 cover the opening of the main box unit 35. The machining base is provided for placing the workpiece W thereon.”) Kato: Paragraph [0009] (“The laser machining device includes: a laser head; a machining chamber; a detector; a driver; and an interface. The laser head includes: a laser emitter; and a scanner.”) [The box-shaped main box unit, doors, and base read on “a housing”, which includes the laser machining device 1 illustrated in FIG. 1 reads on “the interior space”.]
wherein at least a portion of the housing comprises a protective material configured to attenuate a transmission of electromagnetic energy to an exterior of the computer numerically controlled machine. Kato: Paragraph [0042] (“The main box unit 35 and the doors 36 are made of steel, stainless, or the like to interrupt the laser beam L reflected upon the workpiece W.”) [The steel, stainless, or the like read on “a protective material”.  The interruption of the laser beam reads on “attenuate a transmission of electromagnetic energy”.  The interruption of the reflection of the laser beam from the machining chamber reads on “to an exterior of the computer numerically controlled machine”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, and Kato before them, to include a housing containing a head configured to deliver the electromagnetic energy, and wherein at least a portion of the housing comprises a protective material configured to attenuate a transmission of electromagnetic energy to an exterior of the computer numerically controlled machine as taught in Kato because the references are in the same field of endeavor of laser processing.
One of ordinary skill in the art would have been motivated to include a housing for placing the laser machining device in a boxed shaped unit to ensure that the laser beam is not reflected to the exterior of the boxed shaped unit ensuring the safety of the marking machining with the laser machining device. Kato Paragraph [0081]
Calla, Baker, and Kato do not expressly teach that the housing contains the at least one camera. Sercel is directed to vision correction and tracking systems may be used in laser machining systems and methods to improve the accuracy of the machining. Sercel teaches:
wherein the housing contains the at least one camera and... Sercel: Paragraph [0033] (“An enclosure (not shown) may be located around the laser machining system 100...”) Sercel: Paragraph [0044] (“Referring to FIG. 6, vision correction and/or workpiece tracking may be used in a laser machining system 600...”) Sercel: Paragraph [0052] (“The laser machining system 600 may further include one or more monitoring devices for monitoring parameters or characteristics of the workpiece 601,...”) Sercel: Paragraph [0053] (“The monitoring devices may also include one or more cameras 650, 652, 654 for viewing the workpiece 601, the processing area, and/or the scribe lines 603a-603d. At least one scanning camera 650 may be mounted for movement with the optical head 610 for viewing the processing area and/or scribe lines as the optical head 610 is scanning. The scanning camera 650 may be mounted to the optical head 610 or to a scanning stage that moves the optical head 610.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, Kato, and Sercel before them, to include a housing containing the camera of Calla as taught in Sercel because the references are in the same field of endeavor of laser processing.
One of ordinary skill in the art would have been motivated to include a housing for placing the cameras in order to mount the cameras therein and monitor the processing area of the optical head. Sercel Paragraph [0053]
Regarding claim 78, claim 78 recites a system that is implementing the computer-implemented method of claim 51 with substantially the same limitations, respectively.  Therefore, the rejections applied to claim 51 above also apply to claim 78.

Claims 57, 58, 84, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Calla and Baker and further in view of US Patent Publication No. 2011/0080476 A1 to Dinauer et al. (“Dinauer”).
Regarding claim 57, Calla and Baker teach all the claimed features of claim 42. Calla and Baker do not expressly teach “the plurality of images are generated by varying at least one parameter of the at least one camera”.  However, Dinauer describes a vision system capable of inspecting large areas with high accuracy and speed. Dinauer teaches:
The computer-implemented method of claim 42, wherein the plurality of images are generated by varying at least one parameter of the at least one camera. Dinauer: Paragraph [0041] (“In most cases the post-objective lens assembly has two lens parts, one of which is moved via a linear motor coaxial with the optical axis to automatically adjust for different focal lengths between the camera (or laser) to the workpiece.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, and Dinauer before them, for the plurality of images of Calla to be generated by varying at least one parameter of the at least one camera as taught in Dinauer because the references are in the same field of endeavor of image processing.
One of ordinary skill in the art would have been motivated to include in the interior space of Calla to be able to inspect larger areas with high accuracy and speed using one or more cameras each with a limited field-of-view (FOV). The combination would allow one or more cameras to rapidly inspect the entire part of a workpiece. Dinauer Paragraph [0005]
Regarding claim 58, Calla, Baker, and Dinauer teach all the claimed features of claim 57. Calla further teaches:
Calla and Baker do not expressly teach “the at least one parameter includes an exposure and/or a focal length of the at least one camera”.  However, Dinauer describes a vision system capable of inspecting large areas with high accuracy and speed. Dinauer teaches:
The computer-implemented method of claim 57, wherein the at least one parameter includes an exposure and/or a focal length of the at least one camera. Dinauer: Paragraph [0041] (“In most cases the post-objective lens assembly has two lens parts, one of which is moved via a linear motor coaxial with the optical axis to automatically adjust for different focal lengths between the camera (or laser) to the workpiece.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, and Dinauer before them, for the at least one parameter to include an exposure and/or a focal length of the at least one camera as taught in Dinauer because the references are in the same field of endeavor of image processing.
One of ordinary skill in the art would have been motivated to include in the system of Calla to be able to inspect larger areas with high accuracy and speed using one or more cameras each with a limited field-of-view (FOV). The combination would allow one or more cameras to rapidly inspect the entire part of a workpiece. Dinauer Paragraph [0005]
Regarding claims 84 and 85, claims 84 and 85 recite a system that is implementing the computer-implemented method of claims 57 and 58 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 57 and 58 above also apply to claims 84 and 85, respectively.

Claims 62 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Calla and Baker and further in view of US Patent Publication No. 2019/0014307 A1 to McNamer et al. (“McNamer”).
Regarding claim 62, Calla and Baker teach all the claimed features of claim 42. Calla and Baker do not expressly teach, “the first image and the second image are combined based at least on a common feature included in the first portion of the first image and the second portion of the second image”.  However, McNamer teaches techniques of viewing stereoscopic images. McNamer teaches:
The computer-implemented method of claim 42, wherein the first image and the second image are combined based at least on a common feature included in the first portion of the first image and the second portion of the second image. McNamer: Paragraph [0052] (“The method of FIG. 2 includes determining 202 attributes of the plurality of images. For example, attributes of an image captured by an image capture device may include, but are not limited to, analysis of color(s), including mean, standard deviation, histogram correlation, cross correlation, edges, junctions, identified objects, size, orientation, and timestamps of images. For each captured image, the image generator function 114 can determine one or more attributes.”) McNamer: Paragraph [0053] (“The method of FIG. 2 also includes generating 204, based on the attributes, two or more images from among the plurality of images for use in generating a three-dimensional image. For example, the image generator function 114 may compare the measured value of an attribute of one image to the measured value of an attribute of another image for determining a difference of the measured values. The image generator function 114 may then determine whether the difference meets a threshold value level. If the threshold criterion is met, the image generator function 114 determines that the images may be selected for McNamer: Paragraph [0061] (“One or more metrics can be defined for measuring one or more attributes of the plurality of images for selecting a stereoscopic pair... The attributes of image with index m are compared with the corresponding attributes of image m+1. If there is no match between those two images, image m+1 is compared with image m+2. If images are determined to be sufficiently matched so as to be stereoscopic, and after those images have been processed as described below to generate a three-dimensional image, the m and m+2 images are compared to also identify a possible stereoscopic pair.”) McNamer: Paragraph [0079] (“The results of each measurement may be gathered, weighted, and combined to make a final decision regarding the probable quality of a given image pair as a stereoscopic image pair.”) [The images compared with matched attributes or attributes in the images within a threshold and then combined reads on “the first image and the second image are combined based at least on a common feature included in the first portion of the first image and the second portion of the second image”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, and McNamer before them, for the first image and the second image to be combined based at least on a common feature included in the first portion of the first image and the second portion of the second image as taught in McNamer because the references are in the same field of endeavor of image processing including stereoscopic imaging.
One of ordinary skill in the art would have been motivated to include in the system of Calla an ability to aid users of image capture devices to select appropriate image capture McNamer Paragraph [0006]
Regarding claim 89, claim 89 recites a system that is implementing the computer-implemented method of claim 62 with substantially the same limitations, respectively.  Therefore, the rejections applied to claim 62 above also apply to claim 89.

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Calla and Baker and further in view of US Patent Publication No. 2010/0271670 A1 to Haendler et al. (“Haendler”).
Regarding claim 99, Calla and Baker teach all the claimed features of claim 42. Calla and Baker do not expressly teach “the third image comprises the enhancement, wherein the enhancement is formed by increasing brightness, and wherein the increasing brightness comprises interleaving the first image and the second image to result in the third image being brighter relative to the first image and the second image”.  However, Haendler teaches:
The computer-implemented method of claim 42, wherein the third image comprises the enhancement, wherein the enhancement is formed by increasing brightness, and wherein the increasing brightness comprises interleaving the first image and the second image to result in the third image being brighter relative to the first image and the second image. Haendler: Paragraph [0029] (“After recording the scanned images in accordance with FIG. 2, the scanned images are … combined to form various combined result images 30, 31, 32, 33, 34, 35, as illustrated in FIG. 3... The combined result images 30-35 in FIG. 3 may then be analysed with respect to one or a plurality of selection criteria, particularly with the aid of image evaluation software to select the selection criterion/criteria in accordance with one or a plurality . For example, image evaluation software may be provided to filter the combined result image having the greatest overall brightness out of the six combined result images 30-35 in FIG. 3.”) [The combined result image from the scanned images (which reads on “the first and the second image”) with greatest brightness (which reads on “the enhancement”) reads on “the increasing brightness comprises interleaving the first image and the second image to result in the third image being brighter”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Calla, Baker, and Haendler before them, for the third image of Calla and Baker to comprise “the enhancement, wherein the enhancement is formed by increasing brightness, and wherein the increasing brightness comprises interleaving the first image and the second image to result in the third image being brighter relative to the first image and the second image” as taught in Haendler because the references are in the same field of endeavor of image processing by generating multiple images.
One of ordinary skill in the art would have been motivated to do this modification to improve scanning by reducing measurement uncertainties and reducing the adjustment outlay for the user. A computer program product for executing the method is also provided. Haendler Paragraph [0006]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2009/0316965 A1 to Mailling et al. is directed to a plurality of DLP units used, preferably in conjunction with a plurality of cameras. If a plurality of cameras are used, the result will be a plurality of separate images of the target area. These images are then combined or `stitched` together, in order to form a single image data set for the target area. Such image stitching techniques and computer software for their implementation are known in the art. An example is the FaceSnatcher product available from Eyetronics N.V.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./
Patent Examiner
Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117